Case 05-15794   Doc 1652   Filed 07/07/21 Entered 07/12/21 12:19:40   Desc Main
                           Document      Page 1 of 6
Case 05-15794   Doc 1652   Filed 07/07/21 Entered 07/12/21 12:19:40   Desc Main
                           Document      Page 2 of 6
Case 05-15794   Doc 1652   Filed 07/07/21 Entered 07/12/21 12:19:40   Desc Main
                           Document      Page 3 of 6
Case 05-15794   Doc 1652   Filed 07/07/21 Entered 07/12/21 12:19:40   Desc Main
                           Document      Page 4 of 6
Case 05-15794   Doc 1652   Filed 07/07/21 Entered 07/12/21 12:19:40   Desc Main
                           Document      Page 5 of 6
Case 05-15794   Doc 1652   Filed 07/07/21 Entered 07/12/21 12:19:40   Desc Main
                           Document      Page 6 of 6
